Citation Nr: 0502801	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-11 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August to November 
1983, and from June to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In February 2004, this claim was remanded to the RO to 
clarify whether the veteran wished to appear at a hearing 
before the Board.  The veteran responded in April 2004 that 
he wanted to appear at a Board hearing.  Thereafter, he was 
scheduled for a hearing before a Veterans Law Judge in 
December 2004.  However, it appears from the claims file that 
the veteran failed to report for the hearing.  The Board, 
therefore, finds that all due process has been met with 
respect to the veteran's hearing request.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of post-traumatic stress disorder (PTSD) 
that is related to service, or that the RO, despite numerous 
attempts, has been able to verify any of the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's March 1991 entrance examination shows he was 
psychiatrically normal, and he reported no history of 
depression, excessive worry, or nervous trouble of any sort.  
The veteran's service medical records show no treatment for 
or diagnosis of PTSD or any mental disorder.  Upon separation 
in December 1991, the veteran was psychiatrically normal, and 
he reported no medical history of depression, excessive 
worry, or nervous trouble of any sort.

In a June 1993 written statement, a clinician indicated that 
the veteran's current clinical picture was consistent with 
PTSD of a chronic nature.  He experienced recurrent 
nightmares, intrusive recollections, and hyperarousal.  The 
content was primarily related to his experiences while 
serving in the Persian Gulf.

An August 1993 VA outpatient record shows the veteran was 
feeling depressed as he went through a divorce.  He indicated 
that his problems had started six months before when his wife 
left with his son, and he did not know of their whereabouts.  
The diagnostic impression was major depression.

In July 1995, the veteran underwent a VA mental disorders 
examination in connection with other VA claims.  He stated 
that he was in the Persian Gulf from June to December 1991.  
He said he worked at a post office in Kuwait close to burning 
oil wells.  He described incidents in which he punched a 
sergeant in the nose and also punched the captain in the 
face.  He was sent to a psychiatrist who told him he was 
under stress and prescribed Xanax.  He also stated that he 
had problems with his wife, and the military knew that but 
would not allow him to go see her.  The veteran continued to 
have dreams about wanting to leave, and about his fight with 
the captain.  He reported seeing a psychiatrist at work.  His 
employer had told him that he had an attitude problem.  The 
veteran indicated that his wife had left him, and he had not 
seen his son in three years.  The examiner observed that the 
veteran had a somewhat angry attitude.  He reported spells of 
depression.  The diagnosis was dysthymic disorder.  The 
examiner believed the veteran had been depressed since his 
Persian Gulf service.  Despite his PTSD score, the examiner 
did not believe the data warranted such a diagnosis, although 
the veteran's clinical behavior suggested such.  His 
psychiatric incapacity was moderate.

VA outpatient treatment records dated from March 1996 to 
November 1997 show the veteran continued to receive 
psychiatric treatment.  He was diagnosed with cyclothymic 
disorder, intermittent explosive disorder, and "rule out" 
PTSD.

An April 1996 VA written statement indicated the veteran had 
been there on several occasions for medication and therapy.  
He had a long history of depressive symptoms.  He also had an 
additional evaluation and diagnosis of PTSD.

VA treatment records dated from March 1997 to December 1998 
show the veteran continued to receive treatment for mental 
disorders, including PTSD.

A May 1997 VA written statement shows the veteran was seen 
and examined for two days.  It was recommended that the 
veteran should take an indefinite leave of absence from his 
job.  He was suffering from severe depression and PTSD, which 
was aggravated by his work.

March and June 1998 VA outpatient records show the veteran 
sought treatment because he was upset about his job.  It was 
noted the veteran had dreams that were combat related.  He 
had flashbacks and intrusive recollections.  The diagnoses 
were PTSD, chronic; intermittent explosive disorder; and 
cyclothymic disorder.

An August 1998 outpatient report shows the veteran suffered 
from PTSD.  He continued to have nightmares and flashbacks of 
combat.  PTSD was the assessment.

In a February 1999 Statement in Support of Claim, the veteran 
indicated that, around September 1991, he had suffered a 
mental breakdown while on active duty.  He said he was 
brought to a hospital, where he was treated and admitted for 
the condition.  Since then, he had received treatment at a VA 
medical center.

In a stressor statement, also received in February 1999, the 
veteran indicated that while serving in the Persian Gulf he 
was exposed to a number of stressful events.  From July to 
August 1991, he provided security for the U.S. mail.  While 
on these details, he witnessed burned and mutilated bodies, 
destroyed military equipment, and other destroyed non-
military equipment, including buildings, homes, and 
automobiles.  Also in August 1991, he said he had witnessed 
the death of a female officer assigned to one of the support 
units.  She was killed while driving, when she went out of 
control and hit the back of a parked bus.  From August to 
November 1991, along with his command, he was placed on alert 
numerous times after fearing reports of an unknown chemical 
attack or incident.  He learned shortly thereafter that his 
protective mask was defective.

June 1999 and February 2000 VA records show the veteran 
sought mental health treatment.  He complained of numerous 
marital and financial problems since his termination from the 
post office.  He had a recent stressor, illness of his son.  
He continued to have regular nightmares, some of which were 
combat related.  The veteran woke up frequently with anger 
and difficulty getting into his day, due to the bad dreams.  
He noted frequent flashbacks and intrusive recollections.  He 
claimed his symptoms did not exist before his exposure to 
certain scenes, which included mutilated bodies, destruction, 
and violence.

In June 1999, the veteran testified before a Hearing Officer 
at the RO.  He stated that while in service he was 
hospitalized for psychiatric reasons, although the records 
were not included in his service medical records.  The 
veteran testified that he continued to receive treatment for 
PTSD.  In his therapy, he discussed a vehicle accident that 
occurred while he was in service.  The person involved in the 
accident was a captain in the unit.  He did not remember her 
name.  The accident occurred in September 1991 in Dhahran, 
while the veteran was in the Persian Gulf.  The veteran also 
testified that the Criminal Investigation Division (CID) 
raided his barracks with weapons drawn in late September 
1991.  He said he believed at first that they had been 
attacked.

He related that, in October 1991, he was hospitalized.  He 
did not recall the names of any of the people who treated 
him.  He stated that he was given Prozac upon release.  He 
indicated that he was suicidal at that point.  He did not 
recall whether he had received a diagnosis in service.  He 
testified that he told his separation examiner that he had 
been seen by a psychiatrist while on vacation, but not that 
he saw one at Fort Dix.  He was advised that he should go to 
VA to seek medical treatment.  He indicated that he began to 
seek treatment right after he left service.  He recalled 
seeing dead bodies.  As to the vehicle accident, he said he 
saw it happen in front of him.  He went to the car and found 
the woman's body decapitated.  The veteran further testified 
that, before he left for the Persian Gulf, in July 1990, he 
was part of a group that was sent to investigate the wreckage 
of a Blackhawk helicopter that went down in Arkansas.  He 
indicated that he was assigned to a reserve unit at that 
time.

In an August 1999 letter, the RO requested the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to assist in furnishing supporting evidence of the veteran's 
claimed stressors.

In September 1999, the USASCRUR responded that the veteran 
needed to provide more specific information in order for that 
organization to attempt to verify his claimed in-service 
stressors.

In March 2000, the veteran submitted a written statement 
regarding his claimed stressors.  He indicated that part of 
his extra duties in Saudi Arabia was assisting in base 
security.

In May 2000, the RO again requested that the USASCRUR attempt 
to verify the veteran's claimed stressors.

In a September 2000 written statement, the USASCRUR indicated 
that it was responding to the RO's request for information on 
the veteran's PTSD claim.  It stated that it could not locate 
documentation to verify the incident listed in the veteran's 
claim.  It also was unable to locate any historical documents 
concerning the unit with which the veteran served while 
stationed in the Persian Gulf region.

In a September 2000 written statement, a soldier who served 
with the veteran in the Persian Gulf indicated that the 
veteran suffered, and was treated for, a stress related 
mental breakdown after returning from an assignment in the 
northern theater of operations.  He had become disoriented 
and enraged.  He then attacked the company's executive 
officer and first sergeant.  He was subsequently taken to the 
hospital and placed on medication for his breakdown.  This 
other soldier concurred that, prior to leaving the Persian 
Gulf, the company's acting first sergeant removed from 
soldiers' personnel files any information which he believed 
might be detrimental to a soldier's career.  He added that he 
had known the veteran since the Gulf War and the veteran had 
never been the same, either physically or mentally, since 
then.

In May 2001, the RO received documentation of an aircraft 
accident.  The records indicate the accident occurred in July 
1990 in Arkansas.  Thirteen people were on board when the 
aircraft crashed.  Witnesses interviewed indicated that 
civilian and military medics were the first on the scene.  
The veteran was not named in the documents.  One reserve unit 
was noted to have been involved in the situation.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The veteran has been advised, by virtue of a detailed May 
1999 statement of the case (SOC) and February and March 2001 
and November 2002 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish service connection for PTSD.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the November 2002 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Post-traumatic Stress Disorder

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Here, the Board notes that the veteran's military records do 
not reflect that he engaged in combat.  He has alleged at 
least one stressor that involved combat, and several that did 
not.  Therefore, at least one stressor described by the 
veteran must be independently verified for his PTSD to be 
service connected.

The veteran has outlined his claimed stressors in numerous 
written statements and during his June 1999 hearing 
testimony.  First, he described witnessing burned and 
mutilated bodies and destroyed military equipment.  However, 
he was unable to provide specific information about this 
stressor.  Therefore, the USASCRUR was unable to verify it.  

The veteran also described an incident where he was driving 
behind a truck.  He said the driver lost control and hit the 
back of a parked bus.  The veteran was one of the first on 
the scene, and witnessed that the woman who had been driving 
the truck had been decapitated in the accident.  While the 
veteran could recollect that this event occurred in August 
1991, he testified that he could not remember the woman's 
name.  The veteran also submitted pictures during his hearing 
that he stated were reflective of this accident.  However, 
these photographs do not provide enough specific evidence for 
the Board to verify the stressor.  The USASCRUR, therefore, 
was unable to verify this stressor.

In addition, the veteran has described a situation in which 
he was assigned with his squad to investigate unauthorized 
personnel at a storage area.  He and his fellow soldiers 
encountered people trying to load military equipment onto a 
civilian vehicle.  They challenged these actions, and his 
squad exchanged weapons fire with the other persons.  He was 
not wounded, but he said he did not doubt that he could have 
died.  However, the veteran did not provide a date, other 
than to indicate that it occurred after he was reassigned in 
September 1991.  He provided no names of fellow soldiers 
involved in this event.  Therefore, the RO and the USASCRUR 
were unable to verify this stressor, to the extent the 
veteran claimed it for PTSD.

Finally, the veteran testified that he was among the first 
people sent to find an accident scene in which several people 
were killed in July 1990.  While the veteran's account, with 
the same date, is verified by the report obtained by the RO, 
there is no evidence that the veteran witnessed either 
injured or dead bodies.  He only stated that he was sent to 
find the wreckage.  He did not indicate what he found or saw.  
Furthermore, in all of the veteran's medical evidence, he did 
not indicate that he had flashbacks of this aircraft accident 
in Arkansas.  When the veteran complained of flashbacks and 
nightmares associated with his PTSD, he always indicated that 
they were combat related.  Never did he relate his PTSD to 
the claimed stressor that he was one of the first on a rescue 
scene at an aircraft wreck.  Additionally, the veteran was 
not named in the accident report.  For these reasons, the 
Board finds that this claimed stressor was also not verified.

The veteran has also contended that he suffered a nervous 
breakdown while in the service, he was hospitalized and 
medicated, and his current PTSD is related to this breakdown.  
However, while the veteran stated he was treated in service, 
his service medical records show no evidence of such 
treatment.  Furthermore, the veteran was unable to name any 
physician that had treated him for a mental disorder in 
service.  While his fellow soldier indicated that the veteran 
had a nervous breakdown in service, he has not been shown to 
have the pertinent knowledge to determine exactly what the 
veteran may have suffered from or whether it is related to 
his current illness.

The Board recognizes that the veteran believes that he has 
PTSD that is related to service.  His sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, 10 Vet. App. 183, 
186 (1997); Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Therefore, while we do not doubt the veteran's account of his 
treatment in service, we can only issue a decision based upon 
the evidence of record.  There is no evidence of in-service 
treatment for a mental disorder, and, therefore, the Board 
cannot grant service connection for PTSD on that basis.

Furthermore, as described above, none of the veteran's 
claimed stressors has been verified by the RO or the 
USASCRUR, despite numerous attempts.  Therefore, even though 
the veteran has a diagnosis of PTSD, the Board cannot grant 
service connection for his PTSD under the criteria as 
described above.  While the Board is sympathetic with the 
veteran's documented current mental illness, the evidence 
preponderates against the claim for service connection for 
PTSD.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


